                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    ARIYANNA LAMPLEY,

                  Petitioner,                                      CIVIL ACTION NO.: 2:18-cv-108

          v.

    WARDEN D. EDGE,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Ariyanna Lampley’s (“Lampley”)

failure to comply with the Court’s November 2, 2018 Order. Doc. 3. For the following reasons,

I RECOMMEND the Court DISMISS Lampley’s Petition without prejudice for failure to

follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Lampley leave to appeal in forma pauperis. 1




1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Lampley that his suit is due to be dismissed. As indicated below, Lampley will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562-TWT-JFK, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate
judge’s report and recommendation constituted adequate notice and petitioner’s opportunity to file
objections provided a reasonable opportunity to respond).
                                         BACKGROUND

       On September 17, 2018, Lampley filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus. Doc. 1. After Lampley paid the requisite filing fee, the Court directed service of

Lampley’s Petition on November 2, 2018 and advised Lampley he was to “immediately inform

this Court in writing of any change of address. Failure to do so will result in dismissal of this

case.” Doc. 3 at 2. Lampley filed a “notice of change of address” to notify the Court he was

being transferred to another facility, though he could not disclose that facility’s name or address,

on November 26, 2018. Doc. 7.

       The Court granted Respondent an extension of time to file his return on the Court’s show

cause Order. Doc. 9. On January 11, 2019, the Court administratively stayed the proceedings in

this case due to the lapse in federal appropriations and later lifted that stay. Docs. 11, 13. The

Court’s Orders were sent to Lampley at the most recent address the Court has for him, and

Lampley’s mail was returned as undeliverable with the notations “Return to Sender, Refused,

Unable to Forward,” “Return to Sender, Refused, Unable to Forward,” and “Return to Sender,

Not Deliverable as Addressed, Unable to Forward,” respectively. Docs. 12, 14, 15. Lampley has

made no filings in this case in over seven months’ time, including anything informing this Court

of his new address.

                                          DISCUSSION

       The Court must now determine how to address Lampley’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Lampley’s Petition, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Lampley leave to appeal in forma pauperis.




                                                 2
I.        Dismissal for Failure to Prosecute and to Follow this Court’s Order

          A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to

manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . .

. [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,



2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Lampley was
forewarned of the consequences of failing to update his address. Doc. 3 at 2.


                                                      3
625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

       Lampley has not updated the Court with his current address, despite the Court’s

instruction to him regarding this obligation. Doc. 3 at 2. While the Court notes Lampley

notified the Court he was being transferred, doc. 7, he has not provided the Court with his

updated address, in writing, as required. The Court also notes Lampley directed the Court to

check the Bureau of Prisons’ website before mailing filings to him. Id. However, Lampley has

the obligation of informing this Court of his updated address, not the Court, and he has failed to

do so. The Court has no means by which it can communicate with Lampley and is unable to

move forward with this case. Thus, the Court should DISMISS without prejudice Lampley’s

§ 2241 Petition. Doc. 1.




                                                  4
II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Lampley leave to appeal in forma pauperis. Though

Lampley has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Lampley’s failure to follow this Court’s directive, there

are no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith.

Thus, the Court should DENY Lampley in forma pauperis status on appeal.

                                          CONCLUSION

       I RECOMMEND the Court DISMISS Lampley’s Petition without prejudice for failure

to follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Lampley leave to appeal in forma pauperis.




                                                   5
       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon

Lampley at his last known address and Respondent.

       SO ORDERED and REPORTED and RECOMMENDED, this 8th day of July, 2019.




                                        _____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                 6
